Citation Nr: 1757756	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-09 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of left knee injury to include arthritic/degenerative changes of the medial compartment and patellofemoral joint.

3.  Entitlement to an initial disability rating in excess of 20 percent for left knee instability.

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to May 1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO, inter alia, granted service connection for residuals of left knee injury, to include arthritic/degenerative changes of the medial compartment and patellofemoral joint, and assigned an initial 10 percent disability rating, effective June 17, 2009.  In June 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013. 

In a February 2013 rating decision, the RO granted service connection for right and left sciatic radiculopathy (as separately ratable manifestations of lumbar spine disability), assigning a 10 percent rating for each, effective June 17, 2009; ; but denied service connection for PTSD.  In September 2013, the Veteran filed an NOD.  An SOC as to all three claims was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014. 

In May 2014, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  The issues then before the Board were the Veteran's entitlement to higher initial ratings for his low back, left knee, left index and small fingers, and hearing loss. 

In December 2014, the Board issued a decision that, per the Veteran's request, dismissed the Veteran's claims for higher ratings for his left index and small fingers, and for hearing loss; as well as denied a rating in excess of 20 percent for orthopedic manifestations of a lumbar spine disability, from June 17, 2009 to November 15, 2012; granted an initial disability rating of 40 percent for orthopedic manifestations of a lumbar spine disability, effective November 15, 2012; and granted a total disability rating based upon individual unemployability (TDIU) on an extra-schedular basis from June 17, 2009 to November 15, 2012, and on a schedular basis from November 15, 2012, forward. 

Also in December 2014, the Board remanded the Veteran's claim for a higher initial knee rating to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence; as well as remanded claims for service connection for a psychiatric disorder and higher ratings for service-connected radiculopathy of the right and left lower extremities for the scheduling of a Board hearing (as requested on a February 2014 VA Form 9). 

In May 2016, the Veteran testified as to all the remaining issues on appeal (to include the claim for a higher rating for left knee disability) during a hearing before the undersigned VLJ at the Las Vegas, Nevada satellite office of the Reno RO; a transcript of that hearing is of record. 

Under these circumstances, and because the VLJ who conducted the May 2014 hearing is no longer employed by the Board, single Judge disposition, by the undersigned, is appropriate.  See 38 U.S.C. § 7107 (c) (2012) and 38 C.F.R. § 20.707 (2017). 

In August 2016, the Board remanded the claims for service connection for a psychiatric disorder and for higher ratings for residuals of left knee injury (to include arthritic/degenerative changes of the medial compartment and patellofemoral joint) and radiculopathy of the right and left lower extremities to the agency of original jurisdiction (AOJ) for further development.

After completing some of the development requested in the August 2016 remand, the AMC granted service connection for left knee instability and assigned an initial 20 percent disability rating, effective June 17, 2009.  The AOJ otherwise continued to deny the claims on appeal (as reflected in a January 2017 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

As regards current characterization of the issues on appeal, although the Veteran originally filed a claim seeking service connection for PTSD, in light of other possible psychiatric assessments, the Board has expanded this matter, as reflected on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Also, although the Veteran did not appeal the initial 20 percent rating assigned for left knee instability, on these facts, the Board considers the matter of a higher initial rating for that disability as part of the evaluation of the service-connected left knee disability and has expanded the appeal to include this issue (as reflected on the title page).

As for the matter of representation, the Board notes that the Veteran was previously represented by Agent Christopher Loiacono.  See VA Form 21-22a, Appointment of Individual as Claimant's Representative, filed December 2, 2014.  In a May 2015 statement copied to the Veteran, Mr. Loiacano withdrew his representation of the Veteran.  The Veteran has not since obtained another representative, and, during the May 2016 Board hearing, confirmed that he wishes to remain unrepresented.  Hence, the Board continues to recognize the Veteran as proceeding pro se in this appeal.

Also, while the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the matters on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately, the Board finds that  that further AOJ action on these claims, prior to appellate consideration, is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In its August 2016 remand, the Board instructed the AOJ to arrange for the Veteran to undergo VA psychiatric and neurological examinations to obtain information as to the nature and etiology of any current psychiatric disability and as to the severity of the service-connected radiculopathy of the right and left lower extremities.  Pursuant to the Board's remand, the AOJ arranged for the Veteran to undergo the requested examinations and the examinations were scheduled.  A "Compensation and Pension Exam Inquiry" form indicates that the examinations were cancelled in December 2016 because the "Veteran failed to RSVP."  However, a review of the claims file indicates that the Veteran may not have received notice of the examinations.

In particular, the record reflects that various documents that were mailed to the Veteran at several addresses have been returned as undeliverable.  These documents include, but are not limited to, a copy of the Board's August 2016 remand and letters dated in September 2016 and April 2017.  Although the January 2017 SSOC was not returned as undeliverable, it was sent to the same address as the other documents that were returned as undeliverable.  The addresses to which these documents were sent are the same addresses that are included on the "Compensation and Pension Exam Inquiry" form which documents the attempts to schedule the examinations requested in the August 2016 remand.  

Under these circumstances, the Board finds that, in the interests of due process and in light of the fact that a remand is also necessary to afford the Veteran a new VA knee examination (as explained below), further remand of the claims for service connection for a psychiatric disability and for higher initial ratings for radiculopathy of the right and left lower extremities is warranted.  On remand, the AOJ should take all necessary action to clarify the Veteran's current address and, thereafter, to re-send him a copy of the Board's August 2016 remand and January 2017 SSOC and to again arrange for him to undergo the VA psychiatric and neurological examinations requested in the August 2016 remand.

]With respect to the claim for  a higher initial rating for the service-connected left knee disability, the Veteran was afforded a VA knee examination in April 2016 to obtain information as to the severity of his knee disability.  However, since the claim was last before the Board,  the United States Court of Appeals for Veterans Claims held that in order to adequately assess functional impairment of a joint, the joint involved should be tested for pain on both active and passive motion, in weight bearing and non weight bearing and, if possible, with the range of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).  The report of the April 2016 examination reflects that the ranges of active motion of the left knee were reported, and the examiner noted that there was evidence of pain with weight bearing. However, the ranges of passive motion of the left knee and the ranges of right knee motion were not provided.  See 38 C.F.R. § 4.59 (2017); Correia, 28 Vet. App. at 168-170. 

Given the lack of all necessary findings, as identified above, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-is needed to assess the severity of the service-connected left knee disability. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655  (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

The Board points out that, as additional information will be obtained addressing the severity of the service-connected left knee instability during the VA knee examination, Board action on this claim, at this juncture, would be premature; hence, this matter is being remanded, as well.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Southern Nevada Healthcare System dated to March 2017.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matters on appeal.  Adjudication of each higher rating claim should include consideration of whether staged rating of the disability-assignment of separate ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake all necessary action to verify the Veteran's current mailing address.  All efforts to confirm his current address should be documented in the claims file.

2.  After the Veteran's mailing address has been verified, re-send to the Veteran a copy of the Board's August 2016 remand and the January 2017 SSOC, and afford him an appropriate time period for response.

3.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VA Southern Nevada Healthcare System dated since March 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

4.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more claim(s) on appeal that is not currently of record. Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

5.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA psychiatric examination, by a psychiatrist or psychologist, to obtain information as the nature and etiology of any current psychiatric disability(ies).

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated psychiatrist or psychologist, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if appropriate) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any psychiatric disability(ies) currently present, or present at any point since approximately September 2011 (even if now asymptomatic or resolved):

With respect to PTSD, the examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim has met, the diagnostic criteria for PTSD. 

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly identify the stressor(s) underlying the diagnosis, and fully explain how the diagnostic criteria are met, to include commenting upon the link, if any, between the stressor and the Veteran's symptoms. 

If a diagnosis of any acquired psychiatric disability other than PTSD-to include depression-is deemed appropriate, for each such diagnosed disability, the examiner should also provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service; (b) if a psychosis, was manifested to a compensable degree within the first post-service year; (c) is related to any of the Veteran's reported stressors in service; or (d) is otherwise medically-related to the Veteran's service.   

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to  include the diagnoses of depression that have been provided since September 2011 and the Veteran's assertions as to in-service psychiatric stressors.

Notably, the absence of evidence of diagnosis of and/or treatment for psychiatric problems during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report psychiatric stressors in service, his symptoms, and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA neurological examination, by an appropriate medical professional, for evaluation of his service-connected radiculopathy of the right and left lower extremities.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated medical professional, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be accomplished.  In particular, for each lower extremity, the examiner should indicate whether the radiculopathy results in, or in disability comparable to, incomplete paralysis, or complete paralysis.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected left knee disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated medical professional, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the left knee on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  The same range of motion testing should also be accomplished for the right knee (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also report if there is any ankylosis of the left knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Additionally, the examiner should identify and comment on the existence or extent of, as appropriate, any tibia or fibula impairment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims in January 2017), and all legal authority (to include, with respect to each higher rating claim,  consideration and discussion of whether staged rating of the disability is  appropriate).

11.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


